Shull, P. J.,
This matter comes before the court on an appeal from the order of the Secretary of Revenue revoking the certificate of appointment of A. M. Price as an official inspection station for the inspecting of motor vehicles.
The evidence in this case discloses a number of violations of requirements relative to inspections; however, in each instance the evidence discloses that these violations were those of an employe, the employe himself having so testified. There is no evidence in this record from which it could fairly be found that A. M. Price either had knowledge of these violations at the time they were done by the employe or that he had in any way authorized or consented to them. Under section 813(6) of The Vehicle Code of May 1,1929, P. L. 905, as amended by section 15 of the Act of June 27,1939, P. L. 1135, it is provided:
“That if the servant or employee of any such inspection station shall, without the authorization, knowledge, or consent of his employer, violate any of the provisions of this act in reference to the inspection of vehicles, such violation or violations shall not be the cause of the suspension of the certificate of appointment, as herein pro*300vided, but such employe shall be subject to prosecution as hereinafter provided.”
We cannot therefore find facts in this record which in our judgment would under this act justify the suspension or revocation of this certificate of inspection, though there is ample evidence to warrant a prosecution of the employe under the act.
And now, July 17,1940, the order of William J. Hamilton, Jr., Secretary of Revenue of the State of Pennsylvania, suspending and revoking the certificate of inspection of A. M. Price, is vacated and set aside and it is directed that the certificate be restored to the said A. M. Price.